Exhibit 10.1

 

Final Execution Version

 

LEGACY RESERVES LP

 

IDR HOLDERS AGREEMENT

 

DATED AS OF JUNE 4, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

2

 

 

1.1

Definitions

2

1.2

Rules of Construction

6

 

 

 

ARTICLE II VESTING

7

 

 

2.1

Issuance, Vesting and Forfeiture

7

 

 

 

ARTICLE III CONVERSION RIGHTS

8

 

 

3.1

Partnership Conversion Rights Outside of a Change of Control

8

3.2

WPX Conversion Rights Outside of a Change of Control

9

3.3

Requests for Information

9

 

 

 

ARTICLE IV TRANSFER

10

 

 

4.1

Transfer Restrictions

10

 

 

 

ARTICLE V REGISTRATION RIGHTS

10

 

 

5.1

Required Registration

10

5.2

Preparation and Filing

12

5.3

Expenses

14

5.4

Indemnification

15

5.5

Information by Holder

17

5.6

Exchange Act Compliance

17

5.7

Suspension

18

 

 

 

ARTICLE VI LEGEND

18

 

 

6.1

Legend

18

6.2

Removal of Legend

18

 

 

 

ARTICLE VII MISCELLANEOUS

19

 

 

7.1

Amendment

19

7.2

Successors and Assigns

19

7.3

Limitations on Subsequent Registration Rights

19

7.4

Severability

19

7.5

Entire Agreement

20

7.6

Independence of Agreements and Covenants

20

7.7

Counterparts; Facsimile Signatures; Validity

20

7.8

Remedies

20

7.9

Notices

21

7.10

Governing Law

22

7.11

Waiver of Jury Trial

22

7.12

Further Assurances

23

7.13

Third Party Reliance

23

 

i

--------------------------------------------------------------------------------


 

THIS IDR HOLDERS AGREEMENT dated as of June 4, 2014 (as amended, modified,
supplemented or restated from time to time, this “Agreement”), among LEGACY
RESERVES GP, LLC, a Delaware limited liability company (the “General Partner”),
LEGACY RESERVES LP, a Delaware limited partnership (the “Partnership”), and WPX
ENERGY ROCKY MOUNTAIN, LLC, a Delaware limited liability company (“WPX”), and
any other Persons signatory hereto from time to time (together with WPX, the
“Unitholders”).

 

WHEREAS, WPX and the Partnership have entered into the Purchase Agreement (as
defined below) pursuant to which a subsidiary of the Partnership will purchase
certain working and net revenue interests in oil and natural gas properties in
the Piceance Basin of Colorado from WPX in exchange for, among other
things, Incentive Distribution Units (as defined below).

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the General Partner executed the Third Amended and
Restated Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”) providing for the preferences, powers, qualifications, limitations,
restrictions and special or relative rights or privileges of the Incentive
Distribution Units.

 

WHEREAS, the parties hereto desire to provide for limitations, restrictions and
special or relative rights or privileges of the Incentive Distribution Units
acquired by WPX in connection with Purchase Agreement (the “WPX Incentive
Distribution Units”) in addition to those provided in the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as set forth below.

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION

 

1.1                               Definitions.

 

As used in this Agreement, the following terms shall have the meanings set forth
below.

 

“Acquisition Value” means the cash consideration paid by the Partnership or any
Group Member to WPX Parent or any of its controlled affiliates or, if
applicable, to a third party, plus the fair market value of any non-cash
consideration paid by the Partnership or any Group Member in connection with the
consummation of any transaction by which the Partnership or any Group Member
acquires oil and natural gas properties or rights therein or other properties or
assets related thereto from, or jointly with, WPX Parent or any of its
controlled affiliates (through an asset acquisition, stock acquisition, merger,
joint venture, joint acquisition or other form of investment).  For the
avoidance of doubt, Acquisition Value shall not include value attributable to
the vesting of any Incentive Distribution Units pursuant to this Agreement as a
result of the consummation of any such transaction.

 

“Adjusted Operating Surplus” has the meaning set forth in the Partnership
Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Annual Forfeiture Amount” has the meaning set forth in Section 2.1(b).

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.D. (or other successor instruction)
of such forms, respectively, which becomes effective automatically upon filing
with the Commission.

 

“Board” means the board of directors of the General Partner.

 

“Business Day” has the meaning set forth in the Partnership Agreement.

 

“Change of Control” has the meaning set forth in the Partnership Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Control,” including the correlative terms “Controlling,” “Controlled By” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies, whether through ownership of equity interests, by
contract or otherwise of a Person.

 

“Conversion Factor” means (i) for a First Tier Conversion, 1.2; (ii) for a
Second Tier Conversion, 1.1; and (iii) for a Third Tier Conversion, 1.0.

 

“Conversion Units” means (a) any Units issued and outstanding as a result of any
conversion of or on account of the WPX Incentive Distribution Units or (b) any
Units issued or issuable directly or indirectly with respect to the Units
referred to in clause (a) above by way of unit distribution or unit split or in
connection with a combination of units, recapitalization, reclassification,
merger, consolidation or other reorganization.

 

“Demand Exercise Notice” has the meaning set forth in Section 5.1(a).

 

“Demand Registration” has the meaning set forth in Section 5.1(a).

 

“Director” means a member of the Board.

 

“Disclosure Package” means, with respect to any offering of Securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated by the
Commission under the Securities Act, to have been conveyed to purchasers of
Securities at the time of sale of such Securities (including a contract of
sale).

 

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute, and the rules and regulations of the Commission promulgated thereunder,
all as the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Tier Conversion” has the meaning set forth in Section 3.1(a).

 

3

--------------------------------------------------------------------------------


 

“Free Writing Prospectus” means “free writing prospectus” as defined Rule 405
promulgated by the Commission under the Securities Act.

 

“General Partner” has the meaning set forth in the Preamble.

 

“Group Member” has the meaning set forth in the Partnership Agreement.

 

“Holder” means WPX and each IDR Holder or Unitholder to whom WPX or such other
IDR Holder or Unitholder has validly assigned its rights under the Partnership
Agreement and this Agreement in connection with a transfer of Incentive
Distribution Units or Conversion Units, so long as such transferee holds such
Incentive Distribution Units or Conversion Units.

 

“Holders’ Counsel” has the meaning set forth in Section 5.2(b).

 

“IDR Holder” has the meaning set forth in the Partnership Agreement.

 

“Incentive Distribution Units” has the meaning set forth in the Partnership
Agreement.

 

“Initial Unvested Incentive Distribution Units” has the meaning set forth in
Section 2.1(a).

 

“Initiating Holder(s)” has the meaning set forth in Section 5.1(a).

 

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, regulation, rule, code, order or rule of common law.

 

“National Securities Exchange” has the meaning set forth in the Partnership
Agreement.

 

“Outstanding” has the meaning set forth in the Partnership Agreement.

 

“Partnership” has the meaning set forth in the Preamble

 

“Partnership Agreement” has the meaning set forth in the Preamble.

 

“Partnership Conversion Notice” has the meaning set forth in Section 3.1(a).

 

“Partnership Interest” has the meaning set forth in the Partnership Agreement.

 

“Participating Holders” means all Holders of Registrable Securities that are
proposed to be included in any registration of Registrable Securities pursuant
to Section 5.1.

 

“Permitted Transferee” has the meaning set forth in Section 4.1.

 

“Person” shall be construed as broadly as possible and shall include an
individual person, a partnership (including a limited liability partnership), a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization and a governmental
authority.

 

4

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus included in a Registration Statement,
including any amendment or prospectus subject to completion, and any such
prospectus as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities and,
in each case, by all other amendments and supplements to such prospectus,
including post-effective amendments, and in each case including all material
incorporated by reference therein.

 

“Purchase Agreement” means the Purchase and Sale Agreement dated May 2, 2014 by
and among WPX, the General Partner, the Partnership and Legacy Reserves
Operating LP.

 

“Quarter” has the meaning set forth in the Partnership Agreement.

 

“Registrable Securities” means any Conversion Units; provided that any
Registrable Securities shall cease to be Registrable Securities with respect to
a Holder when (i) they have been effectively registered under the Securities Act
and they have been disposed of in accordance with the Registration Statement
covering them, (ii) they are eligible to be sold or distributed by such Holder
pursuant to Rule 144 in a single transaction without limitation, or (iii) they
have ceased to be outstanding.

 

“Registration Expenses” has the meaning set forth in Section 5.3.

 

“Registration Statement” means any registration statement of the Partnership
that covers an offering of any Registrable Securities, and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.

 

“Representative” of a Person shall be construed broadly and shall include such
Person’s partners, members, officers, directors, managers, investment advisors,
employees, agents, advisors, counsel, accountants and other representatives.

 

“Rule 144” means Rule 144 (including Rule 144(b)(1) and all other subdivisions
thereof) promulgated by the Commission under the Securities Act, as such
rule may be amended from time to time, or any similar or successor rule then in
force.

 

“Second Tier Conversion” has the meaning set forth in Section 3.1(a).

 

“Securities” means “securities” as defined in Section 2(a)(1) of the Securities
Act and includes, with respect to any Person, the capital stock, limited partner
interest, or other equity interests in such Person or any options, warrants or
other securities that are directly or indirectly convertible into, or
exercisable or exchangeable for, the capital stock, limited partner interest or
other equity or equity-linked interests in such Person, including phantom units
and unit appreciation rights. Whenever a reference herein to Securities is
referring to any derivative Securities, the rights of a Holder shall apply to
such derivative Securities and all underlying Securities directly or indirectly
issuable upon conversion, exchange or exercise of such derivative securities.

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

 

“Shelf Registration Statement” shall mean a registration statement of the
Partnership filed with the Commission on Form S-3 (or any successor form or
other appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Securities,
as applicable.

 

“Third Tier Conversion” has the meaning set forth in Section 3.1(a).

 

“Unit” has the meaning set forth in the Partnership Agreement.

 

“Unitholder” has the meaning set forth in the preamble.

 

“Vested Incentive Distribution Unit” has the meaning set forth in the
Partnership Agreement.

 

“Vesting Period” has the periods between (i) the date hereof and the first
anniversary of the date hereof, (ii) the first anniversary of the date hereof
and second anniversary of the date hereof, and (iii) second anniversary of the
date hereof and third anniversary of the date hereof, as the case may be, will
each be referred to as a “Vesting Period”.

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act and which (i) is a “well-known seasoned issuer” under
paragraph (1)(i)(A) of such definition or (ii) is a “well-known seasoned issuer”
under paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of
Form S-3 or Form F-3 under the Securities Act.

 

“WPX” has the meaning set forth in the Preamble.

 

“WPX Conversion Notice” has the meaning set forth in Section 3.2(a).

 

“WPX Incentive Distribution Units” has the meaning set forth in the Preamble.

 

“WPX Parent” means WPX Energy, Inc., a Delaware corporation.

 

1.2                               Rules of Construction.

 

The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole, including the schedules and
exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular Section, subsection, paragraph,
subparagraph or clause contained in this Agreement. All references to Sections,
schedules and exhibits mean the Sections of this Agreement and the schedules and
exhibits attached to this Agreement, except where otherwise stated. The title of
and the Section and paragraph headings in this Agreement are for convenience of
reference only and shall not govern

 

6

--------------------------------------------------------------------------------


 

or affect the interpretation of any of the terms or provisions of this
Agreement. The use herein of the masculine, feminine or neuter forms shall also
denote the other forms, as in each case the context may require. Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates. The
language used in this Agreement has been chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

ARTICLE II
VESTING

 

2.1                               Issuance, Vesting and Forfeiture.

 

(a)                                 On the date hereof, the Partnership hereby
issues 300,000 Incentive Distribution Units to WPX, of which 100,000 of the WPX
Incentive Distribution Units shall immediately fully vest and become entitled to
distributions and all other rights and privileges of Vested Incentive
Distribution Units set forth herein and the Partnership Agreement.  The
remaining 200,000 of the WPX Incentive Distribution Units (the “Initial Unvested
Incentive Distribution Units”) will remain unvested until such Incentive
Distribution Units vest or are forfeited, each as provided herein.  Any Initial
Unvested Incentive Distribution Units which have not been forfeited as provided
under Section 2.1(b) shall vest ratably at a rate of 10,000 Incentive
Distribution Units per $35.5 million of additional Acquisition Value paid by the
Partnership or any Group Member. Upon such vesting, such Incentive Distribution
Units will become entitled to distributions and all other rights and privileges
of Vested Incentive Distribution Units set forth herein and the Partnership
Agreement

 

(b)                                 Except to the extent Incentive Distribution
Units have previously vested pursuant to Section 2.1(a), and subject to
Section 2.1(c), upon each of the next three anniversary dates of the date
hereof, 66,666 (or on the third anniversary of date hereof, 66,668) of the
Initial Unvested Incentive Distribution Units will be forfeited by WPX (the
“Annual Forfeiture Amount”).

 

(c)                                  To the extent Initial Unvested Incentive
Distribution Units vest during a Vesting Period in accordance with
Section 2.1(a) in an amount in excess of the Annual Forfeiture Amount with
respect to such Vesting Period, such excess will first be applied to reduce the
Annual Forfeiture Amount with respect to the next Vesting Period by the amount
of such excess and then, to the extent applicable, to reduce the Annual
Forfeiture Amount with respect to the last Vesting Period.

 

(d)                                 All fractional Incentive Distribution Units
resulting from vesting or forfeiture pursuant to Sections 2.1(a) and
2.1(b) shall be rounded to the nearest whole number to the extent available.

 

7

--------------------------------------------------------------------------------

 


 

ARTICLE III
CONVERSION RIGHTS

 

3.1          Partnership Conversion Rights Outside of a Change of Control.

 

(a)           Other than in connection with a Change of Control, in which case
the conversion rights shall be governed by the Partnership Agreement, the
Partnership may cause the conversion of all, but not less than all, of the
Vested Incentive Distribution Units held by WPX and its Permitted Transferees by
providing written notice to WPX (a “Partnership Conversion Notice”) at any time
after (i) the Partnership has made a distribution for each of the four full
Quarters immediately preceding the delivery by the Partnership of the
Partnership Conversion Notice with respect to each Unit, and the amount of the
distribution with respect to each Unit for the full Quarter immediately
preceding the delivery by the Partnership of the Partnership Conversion Notice
is equal to at least $0.90 (a “First Tier Conversion”), $1.00 (a “Second Tier
Conversion”), or $1.10 (a “Third Tier Conversion”), as applicable, and (ii) the
amount of all distributions during each of the four full Quarters immediately
preceding the delivery by the Partnership of the Partnership Conversion Notice
did not exceed the Adjusted Operating Surplus for such Quarter.

 

(b)           Within 15 Business Days after delivery by the Partnership of a
Partnership Conversion Notice, the Partnership shall issue to WPX and its
Permitted Transferees, as applicable, a number of Units equal to the product of
(i) the Conversion Factor and (ii) the quotient of (A) the aggregate amount of
cash distributions made by the Partnership for the full Quarter immediately
preceding delivery by the Partnership of the Partnership Conversion Notice in
respect of the Vested Incentive Distribution Units held by WPX and its Permitted
Transferees, as applicable, over (B) the cash distribution per Unit made by the
Partnership for the full Quarter immediately preceding delivery by the
Partnership of the Partnership Conversion Notice.

 

(c)           If the principal National Securities Exchange upon which the Units
are then traded has not approved the listing or admission for trading of the
Units issuable pursuant to Section 3.1(b) on or before the 30th calendar day
following the Partnership’s delivery of the Partnership Conversion Notice and
such approval is required by the rules and regulations of such National
Securities Exchange, then the Partnership shall have the right to either rescind
its election or elect to deliver other Partnership Interests having such terms
as the General Partner and WPX may agree that will provide (i) the same economic
value, in the aggregate, as the Units that would have otherwise been issued
pursuant to Section 3.1(b) would have had at the time of the Partnership’s
delivery of the Partnership Conversion Notice, and (ii) for the subsequent
conversion (on terms acceptable to the National Securities Exchange upon which
the Units are then traded) of such Partnership Interests into Units within not
more than 12 months following the Partnership’s delivery of the Partnership
Conversion Notice upon the satisfaction of one or more conditions.

 

(d)           Notwithstanding anything herein to the contrary, if the
Partnership amends the Partnership Agreement to provide for monthly
distributions for the Units, all reference figures based on quarterly
distribution amounts shall be automatically adjusted to a monthly equivalent,
and, if the Partnership makes a pro rata distribution of Units to all record
holders of Units or

 

8

--------------------------------------------------------------------------------


 

makes a subdivision or combination of Units, any amounts calculated on a per
Unit basis herein shall be proportionately adjusted.

 

(e)           Upon conversion of the Incentive Distribution Units in accordance
with the terms hereof, such converted Incentive Distribution Units shall be
deemed to be transferred to the Partnership in exchange for the Conversion Units
and shall cease to be outstanding.

 

3.2          WPX Conversion Rights Outside of a Change of Control.

 

(a)           Other than in connection with a Change of Control, in which case
the conversion rights shall be governed by the Partnership Agreement, WPX shall
have the right to elect to cause the conversion of all or a part of the Vested
Incentive Distribution Units held by WPX and its Permitted Transferees by
providing written notice to the Partnership (a “WPX Conversion Notice”) at any
time, and from time to time, after the third anniversary of the date hereof.

 

(b)           Within 15 Business Days after delivery by WPX of a WPX Conversion
Notice, the Partnership shall issue to WPX and its Permitted Transferees, as
applicable, a number of Units equal to the quotient of (i) the average of the
aggregate amount of cash distributions made by the Partnership for each of the
two full Quarters immediately preceding delivery by WPX of the WPX Conversion
Notice in respect of the applicable Vested Incentive Distribution Units held by
WPX and its Permitted Transferees, over (ii) the average cash distribution per
Unit made by the Partnership for each of the two full Quarters immediately
preceding delivery by WPX of the WPX Conversion Notice.

 

(c)           If the principal National Securities Exchange upon which the Units
are then traded has not approved the listing or admission for trading of the
Units issuable pursuant to Section 3.2(b) on or before the 30th calendar day
following WPX’s delivery of the WPX Conversion Notice and such approval is
required by the rules and regulations of such National Securities Exchange, then
WPX shall have the right either to rescind its election or to notify the
Partnership that it has elected to receive other Partnership Interests, which
Partnership Interests the General Partner shall use its reasonable best efforts
to cause the Partnership to issue, having such terms as the Partnership and WPX
may agree that will provide (i) the same economic value, in the aggregate, as
the Units that would have otherwise been issued pursuant to Section 3.2(b) would
have had at the time of WPX’s delivery of the WPX Conversion Notice, and
(ii) for the subsequent conversion (on terms acceptable to the National
Securities Exchange upon which the Units are then traded) of such Partnership
Interests into Units within not more than 12 months following WPX’s delivery of
the WPX Conversion Notice upon the satisfaction of one or more conditions.

 

(d)           Upon conversion of the Incentive Distribution Units in accordance
with the terms hereof, such converted Incentive Distribution Units shall be
deemed to be transferred to the Partnership in exchange for the Conversion Units
and shall cease to be Outstanding.

 

3.3          Requests for Information.   Upon receipt of a written request from
WPX, the Partnership shall provide WPX with a good faith estimate (and
reasonable supporting calculations) of whether there is sufficient Unrealized
Gain attributable to the Partnership property such that, if WPX’s Incentive
Distribution Units were converted to IDR-Related Units

 

9

--------------------------------------------------------------------------------


 

and such Unrealized Gain was allocated to WPX pursuant to Section 5.5(d)(i) and
Section 6.l(c)(x)(A) of the Partnership Agreement (taking proper account of
allocations of higher priority), WPX’s Capital Account in respect of each of its
IDR-Related Units would be equal to the Per Unit Capital Amount for a Unit;
provided, however, that WPX may not request more than two (2) such estimates
during any calendar year.  The first such estimate requested by WPX during a
calendar year shall be provided by the Partnership at no cost to WPX.  If WPX
requests a second estimate during a calendar year, then WPX shall reimburse the
Partnership for all documented third-party expenses reasonably associated with
fulfilling such request.  The good faith estimate provided by the Partnership
may be based on the calculations prepared by the Partnership and/or its outside
tax advisors in connection with the tax returns most recently filed by the
Partnership (with adjustments to reflect any material changes in the trading
price of the Partnership’s Common Units) and, for the avoidance of doubt, the
Partnership shall not be required to prepare or cause to be prepared any new
detailed calculations for purposes of satisfying its obligations under this
Section 3.3. The terms “IDR-Related Units,” “Unrealized Gain,” “Capital Account”
and “Per Unit Capital Amount” shall have the meaning ascribed to them in the
Partnership Agreement.

 

ARTICLE IV
TRANSFER

 

4.1          Transfer Restrictions.

 

Unless otherwise approved by the General Partner, vested and unvested WPX
Incentive Distribution Units will only be transferable to, and may only be held
by, controlled affiliates of WPX Parent (a “Permitted Transferee”).  If any
other person has or acquires any ownership interest in any WPX Incentive
Distribution Units, such Incentive Distribution Units shall automatically be
forfeited. Unless otherwise approved by the General Partner, upon any Permitted
Transferee ceasing to be a Permitted Transferee, the WPX Incentive Distribution
Units held by such person shall be automatically forfeited unless transferred to
WPX or another Permitted Transferee.  For the avoidance of doubt, Conversion
Units will be freely transferable at any time, subject to applicable securities
laws and any transfer restrictions set forth in the Partnership Agreement.

 

ARTICLE V
REGISTRATION RIGHTS

 

5.1          Required Registration.

 

(a)           If the Partnership shall receive from a Holder of Registrable
Securities (the “Initiating Holder(s)”) a written request that the Partnership
file a registration statement with respect to the Holders’ Registrable
Securities (“Demand Registration”), then the Partnership shall, within five
(5) days of the receipt thereof, give written notice of such request to all
other Unitholders (a “Demand Exercise Notice”) if any, and subject to the
limitations of this Section 5.1, use its commercially reasonable efforts to
effect, as soon as reasonably practicable, the registration under the Securities
Act of the sale of all Registrable Securities that the Holders request to be
registered. Notwithstanding anything to the contrary in this Agreement, the
Initiating Holders may request that the Partnership register the sale of such
Registrable Securities

 

10

--------------------------------------------------------------------------------


 

on an appropriate form, including a Shelf Registration Statement (so long as the
Partnership is eligible to use Form S-3) and, if the Partnership is a WKSI, an
Automatic Shelf Registration Statement. The Partnership shall not be obligated
to take any action to effect any such registration:

 

(i)            after it has effected two (2) such registrations pursuant to this
Section 5.1, and such registrations have been declared or ordered effective;

 

(ii)           within three (3) months of a registration pursuant to this
Section 5.1 that has been declared or ordered effective;

 

(iii)          during the period starting with the date sixty (60) days prior to
its good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a Partnership-initiated
registration (other than a registration relating solely to the sale of
securities to employees of the General Partner pursuant to a unit option, unit
purchase or similar plan or to a Commission Rule 145 transaction), provided that
the Partnership is actively employing in good faith all reasonable efforts to
cause such registration statement to become effective; or

 

(iv)          if the General Partner shall furnish to the Initiating Holders a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the General Partner stating that in the good faith judgment of the Board of the
General Partner it would be seriously detrimental to the Partnership and its
equity holders for such registration statement to be filed at the time filing
would be required and it is therefore essential to defer the filing of such
registration statement, the General Partner shall have the right to defer such
filing for a period of not more than one hundred twenty (120) days after receipt
of the request of the Initiating Holders, provided that the General Partner
shall not defer its obligation in this manner more than once in any twelve (12)
month period.

 

(b)           The Partnership shall include in a Demand Registration (x) the
Registrable Securities of the Initiating Holders and (y) the Registrable
Securities of any other Holder of Registrable Securities, in each case that have
made a written request to the Partnership for inclusion in such registration
pursuant to Section 5.1 (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Participating Holder)
within thirty (30) days after the receipt of the Demand Exercise Notice (or
fifteen (15) days if, at the request of the Initiating Holders, the Partnership
states in such written notice or gives telephonic notice to all Holders, with
written confirmation to follow promptly thereafter, that such registration will
be on a Form S-3).

 

(c)           At any time before the registration statement covering such
Registrable Securities becomes effective, WPX may request the Partnership to
withdraw or not to file the registration statement. In that event, unless such
request of withdrawal was caused by, or made in response to, in each case as
determined by WPX, as the case may be, in good faith (i) a material adverse
effect or a similar event related to the business, properties, condition, or
operations of the Partnership not known (without imputing the knowledge of any
other Person to such holders) by WPX at the time its request was made, or other
material facts not known to WPX at the time its request was made, or (ii) a
material adverse change in the financial markets, WPX shall be

 

11

--------------------------------------------------------------------------------


 

deemed to have used one of its registration rights under Section 5.1(a);
provided, however, that such withdrawn registration shall not count as a
requested registration pursuant to Section 5.1(a) if the Partnership shall have
been reimbursed for all out-of-pocket expenses incurred by the Partnership in
connection with such withdrawn registration.

 

(d)           To the extent an automatic shelf registration statement has been
filed under Section 5.1, the Partnership shall use commercially reasonable
efforts to remain a WKSI and not become an ineligible issuer with respect to a
sale of the Units by a Holder (as defined in Rule 405 under the Securities Act)
during the period during which such automatic shelf registration statement is
required to remain effective. If the automatic shelf registration statement has
been outstanding for at least three years, at the end of the third year the
Partnership shall refile a new automatic shelf registration statement covering
the Registrable Securities that remain unsold. If at any time when the
Partnership is required to re-evaluate its WKSI status, the Partnership
determines that it is not a WKSI, the Partnership shall use commercially
reasonable efforts to refile the shelf registration statement on Form S-3 and,
if such form is not available, Form S-1 and keep such registration statement
effective during the period during which such registration statement is required
to be kept effective.

 

(e)           If, after it has become effective, (i) such registration statement
has not been kept continuously effective for a period of at least 180 days (or
such shorter period which will terminate when all the Registrable Securities
covered by such registration statement have been sold pursuant thereto), or
(ii) such registration requested pursuant to Section 5.1(a) becomes subject to
any stop order, injunction or other order or requirement of the Commission or
other governmental agency or court for any reason, such registration shall not
count as a requested registration pursuant to Section 5.1(a).

 

5.2          Preparation and Filing.

 

If and whenever the Partnership is under an obligation pursuant to the
provisions of this Agreement to effect the registration of an offering and sale
of any Registrable Securities, the Partnership shall, as expeditiously as
practicable:

 

(a)           use its commercially reasonable efforts to cause a Registration
Statement that registers such offering of Registrable Securities to contain a
“Plan of Distribution” that permits the distribution of Securities pursuant to
all means in compliance with Law, and to cause such Registration Statement to
become and remain effective pursuant to the terms of this Agreement for a period
of 180 days or until all of such Registrable Securities have been disposed of
(if earlier);

 

(b)           furnish, at least five (5) Business Days before filing a
Registration Statement that registers such Registrable Securities, a Prospectus
relating thereto, or, with respect to an effective Shelf Registration Statement,
a prospectus supplement to the Prospectus included in such Shelf Registration
Statement, and any amendments or supplements relating to such Registration
Statement or Prospectus, other than any annual, quarterly or current reports
filed by the Partnership pursuant to  Section 13(a) or 15(d) of the Securities
Act, to one counsel selected by WPX for the benefit of the Holders whose
Registrable Securities are to be covered by such Registration Statement (the
“Holders’ Counsel”), copies of all such documents proposed to be

 

12

--------------------------------------------------------------------------------


 

filed (it being understood that such 5 Business Day period need not apply to
successive drafts of the same document proposed to be filed so long as such
successive drafts are supplied to such counsel in advance of the proposed filing
by a period of time that is customary and reasonable under the circumstances),
and shall use its commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as the Holders whose
Registrable Securities are to be covered by such Registration Statement may
reasonably propose;

 

(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
a period of at least 180 days or until all of such Registrable Securities have
been disposed of (if earlier) and to comply with the provisions of the
Securities Act with respect to the offering and sale or other disposition of
such Registrable Securities;

 

(d)           notify the Holders’ Counsel promptly in writing of (i) any
comments by the Commission with respect to such Registration Statement or
Prospectus, or any request by the Commission for the amending or supplementing
thereof or for additional information with respect thereto; (ii) the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or Prospectus or any amendment or supplement thereto or
the initiation of any proceedings for that purpose; and (iii) the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of such Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purposes;

 

(e)           use its commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller of Registrable Securities reasonably requests and do
any and all other acts and things that may reasonably be necessary or advisable
to enable such seller of Registrable Securities to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such seller pursuant
to the Registration Statement; provided, however, that the Partnership shall not
be required in connection therewith or as a condition thereto to (i) qualify to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 5.2(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this
Section 5.2(e), or (iii) file a general consent to service of process in any
such jurisdiction;

 

(f)            use its commercially reasonable efforts to cause such offering
and sale of Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the seller or sellers
thereof to consummate the disposition of such Registrable Securities pursuant to
the Registration Statement;

 

(g)           notify on a timely basis each seller of such Registrable
Securities at any time when a Prospectus relating to such Registrable Securities
is required to be delivered under the Securities Act of the happening of any
event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein

 

13

--------------------------------------------------------------------------------


 

not misleading in the light of the circumstances then existing and, at the
request of such seller, prepare and furnish to such seller a reasonable number
of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the offerees of such shares, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(h)           provide a transfer agent and registrar (which may be the same
Person and which may be the Partnership) for such Registrable Securities;

 

(i)            list such Registrable Securities on any national securities
exchange on which any Units are then listed;

 

(j)            use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable but not later than eighteen
(18) months after the effective date, earnings statements (which need not be
audited) covering a period of twelve (12) months beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statements shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(k)           not take any direct or indirect action prohibited by Regulation M
under the Exchange Act; provided, however, that to the extent that any
prohibition is applicable to the Partnership, the Partnership will take such
action as is necessary to make any such prohibition inapplicable; and

 

(l)            use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

5.3          Expenses.

 

Except as expressly provided otherwise, all expenses incident to the
Partnership’s performance of or compliance with Section 5.1 including, without
limitation, (a) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with any stock exchange,
the Commission and FINRA; (b) all fees and expenses of compliance with state
securities or “blue sky” laws (including fees and disbursements of counsel for
the underwriters or Holders in connection with “blue sky” qualifications of the
Registrable Securities and determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriters may
designate); (c) all printing and related messenger and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
prospectuses), all fees and disbursements of counsel for the Partnership and of
all independent certified public accountants of the issuer; (d) Securities Act
liability insurance if the Partnership so desires; (e) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange; (f) all fees and disbursements of underwriters customarily
paid by the issuer or sellers of securities, excluding underwriting fees,
commissions, discounts and allowances, if any, and fees and disbursements of
counsel to underwriters (other than such fees and disbursements incurred in
connection with any registration or qualification of Registrable

 

14

--------------------------------------------------------------------------------


 

Securities under the securities or “blue sky” laws of any state); and (g) fees
and expenses of other Persons retained by the Partnership (all such expenses
being herein called “Registration Expenses”), will be borne by the Partnership,
regardless of whether the Registration Statement becomes effective. In addition,
the Partnership will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any audit and the fees
and expenses of any Person, including special experts, retained by the
Partnership.

 

5.4          Indemnification.

 

(a)           In connection with any registration of any offering and sale of
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership shall indemnify and hold harmless the seller of such Registrable
Securities, each underwriter, broker or any other Person acting on behalf of
such seller, each other Person, if any, who controls any of the foregoing
Persons within the meaning of the Securities Act and each Representative of any
of the foregoing Persons, against any losses, claims, damages or liabilities,
joint or several, to which any of the foregoing Persons may become subject,
whether commenced or threatened, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement under which such
Registrable Securities were registered, any preliminary Prospectus or final
Prospectus contained therein, any offering circular, offering memorandum or
Disclosure Package, or any amendment or supplement thereto, or any document
incident to registration or qualification of any offering and sale of any
Registrable Securities, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or, with respect to
any Prospectus, necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, and the Partnership
shall promptly reimburse such seller, underwriter, broker, controlling Person or
Representative for any legal or other expenses incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that neither the Partnership shall be
liable to any such Person to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in said Registration Statement,
preliminary Prospectus, amendment thereto, or any document incident to
registration or qualification of any Registrable Securities in reliance upon and
in conformity with written information furnished in writing to the Partnership
by such Person, or a Person duly acting on their behalf, specifically for use in
the preparation thereof; provided, further, however, that the foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any untrue statement or allegedly untrue statement in, or omission or alleged
omission made in any Prospectus but eliminated or remedied in the final
Prospectus (filed pursuant to Rule 424 of the Securities Act) or any amendment
or supplement thereof, such indemnity agreement shall not inure to the benefit
of any indemnified party from whom the Person asserting any loss, claim, damage,
liability or expense purchased the Registrable Securities which are the subject
thereof, if a copy of such final Prospectus, amendment or supplement had been
timely made available to such indemnified person and such final Prospectus,
amendment or supplement was not delivered to such Person with or prior to the
written confirmation of the sale of such Registrable Securities to such Person.

 

15

--------------------------------------------------------------------------------


 

(b)                                 In connection with any registration of an
offering and sale of Registrable Securities under the Securities Act pursuant to
this Agreement, each seller of Registrable Securities severally, and not
jointly, shall indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 5.4(a)) the Partnership, their Directors and
officers, each underwriter or broker involved in such offering, each other
seller of Registrable Securities under such Registration Statement, each Person
who controls any of the foregoing Persons within the meaning of the Securities
Act and any Representative of the foregoing Persons with respect to any untrue
statement or allegedly untrue statement in or omission or alleged omission from
such Registration Statement, any preliminary Prospectus, final Prospectus or
Free Writing Prospectus contained therein, any amendment or supplement thereto
or any document incident to registration or qualification of any such offering
and sale of Registrable Securities, if such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Partnership, or such underwriter by such seller or a Person duly acting on such
seller’s behalf specifically for use in connection with the preparation of such
Registration Statement, preliminary Prospectus, final Prospectus, Free Writing
Prospectus, amendment or supplement; provided, however, that the maximum amount
of liability in respect of such indemnification shall be limited, in the case of
each seller of Registrable Securities, to an amount equal to the proceeds (net
of underwriting discounts and commissions) actually received by such seller from
the sale of Registrable Securities effected pursuant to such registration.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in the preceding paragraphs of this Section 5.4, such indemnified party will, if
a claim in respect thereof is not made against an indemnifying party, give
written notice to the latter of the commencement of such action (provided,
however, that an indemnified party’s failure to give such notice in a timely
manner shall only relieve the indemnification obligations of an indemnifying
party to the extent such indemnifying party is materially prejudiced by such
failure). In case any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, however, that if any indemnified party shall have reasonably
concluded (based upon the written advice of counsel) that there may be one or
more legal or equitable defenses available to such indemnified party which are
in addition to or in conflict with those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section 5.4, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for
that portion of the fees and expenses of any one lead counsel (plus appropriate
special and local counsel) retained by the indemnified party that are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 5.4; provided, further, that, if there is more than one indemnified
party, then the indemnifying party shall only be required to reimburse the
expenses for the lead counsel (plus appropriate special and local counsel)
approved in writing by the indemnified party or parties (as applicable) holding
a majority of the Registrable Securities held by all indemnified parties.

 

16

--------------------------------------------------------------------------------


 

(d)                                 If the indemnification provided for in this
Section 5.4 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage or liability referred
to herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions that resulted in such loss, claim,
damage or liability as well as any other relevant equitable considerations;
provided, however, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. No Person guilty of fraud shall be entitled to
indemnification or contribution hereunder.

 

(e)                                  The indemnification and contribution
provided for under this Agreement will remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party
and will survive the transfer of Registrable Securities.

 

5.5                               Information by Holder.

 

Each Holder of Registrable Securities to be included in any registration shall
furnish to the Partnership such written information regarding such holder and
the distribution proposed by such Holder as the Partnership may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.  Each
Holder of Registrable Securities shall as expeditiously as possible, notify the
Partnership of the occurrence of any event concerning such Holder as a result of
which the Prospectus relating to such registration contains an untrue statement
of material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

5.6                               Exchange Act Compliance.

 

From and after the date a registration statement is filed by the Partnership
pursuant to the Exchange Act relating to the Partnership’s Securities and shall
have become effective, the Partnership shall comply with all of the reporting
requirements of the Exchange Act (whether or not it shall be required to do so)
and shall comply with all other public information reporting requirements of the
Commission that are conditions to the availability of Rule 144 for the sale of
the Conversion Units. The Partnership shall cooperate with each Holder in
supplying such information as may be necessary for such Holder to complete and
file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144.

 

17

--------------------------------------------------------------------------------


 

5.7                               Suspension.

 

Anything contained in this Agreement to the contrary notwithstanding, if after
any Registration Statement to which rights hereunder apply becomes effective
(and prior to completion of any sales thereunder), the Board determines in good
faith that the failure of the Partnership to (i) suspend sales of Securities
under the Registration Statement or (ii) amend or supplement the Registration
Statement, would have a material adverse effect on the Partnership, the
Partnership shall so notify each Holder participating in such registration and
each Holder shall suspend any further sales under such Registration Statement
until the Partnership advises the Holder that the Registration Statement has
been amended or that conditions no longer exit that would require such
suspension, provided that the Partnership may impose any such suspension for no
more than 90 days and no more than two times during any twelve-month period. The
Partnership may (but shall not be obligated to) withdraw the effectiveness of
any registration statement subject to this provision.

 

ARTICLE VI
LEGEND

 

6.1                               Legend

 

Each certificate or instrument representing the WPX Incentive Distribution Units
shall  be stamped or otherwise imprinted with a legend that imposes the vesting
and transfer restrictions set forth in ARTICLE II and ARTICLE IV herein,
respectively, in addition to any legend required by the Partnership Agreement.

 

6.2                               Removal of Legend.

 

In connection with a sale of the Conversion Units by a Holder in reliance on
Rule 144, the Holder or its broker shall deliver to the transfer agent and the
Partnership a broker representation letter providing to the transfer agent and
the Partnership any information the Partnership reasonably deems necessary to
determine that the sale of the Conversion Units is made in compliance with
Rule 144, including, as may be appropriate, a certification that the Holder is
not an affiliate (as such term is defined in Rule 144) of the Partnership and
regarding the length of time the Conversion Units have been held as determined
under Rule 144 (including any “tacking” with respect to periods of ownership of
the related Incentive Distribution Units). Upon receipt of such representation
letter, the Partnership shall promptly direct its transfer agent to credit such
units to book-entry accounts maintained by the transfer agent without a
restrictive legend, other than the legend set forth in Exhibit A to the
Partnership Agreement, and the Partnership shall bear all costs associated
therewith. After WPX or its Permitted Transferee have held the Conversion Units
for six months as determined under Rule 144 (including any “tacking” with
respect to periods of ownership of the related Incentive Distribution Units),
the Partnership agrees, upon request of WPX or Permitted Transferee, to take all
steps necessary to promptly effect the removal of any restrictive legend, other
than the legend set forth in Exhibit A to the Partnership Agreement, and the
Partnership shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as WPX or its
Permitted Transferee provide to the Partnership any information the Partnership
reasonably deems necessary to determine that a restrictive legend is no longer
required under the Securities

 

18

--------------------------------------------------------------------------------


 

Act or applicable state laws, including a certification that the Holder is not,
and has not been for the preceding 90 days, an affiliate (as such term is
defined in Rule 144) of the Partnership (and a covenant to inform the
Partnership if it should thereafter become an affiliate (as such term is defined
in Rule 144) and to consent to exchange its units for units bearing an
appropriate restrictive legend) and regarding the length of time the Conversion
Units have been held (including any “tacking” with respect to periods of
ownership of the related Incentive Distribution Units).

 

ARTICLE VII
MISCELLANEOUS

 

7.1                               Amendment.

 

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of (a) the Partnership and (b) WPX,
for so long as it holds WPX Incentive Distribution Units or Conversion Units.
Any amendment or waiver effected in accordance with this Section 7.1 shall be
binding upon each party. Any waiver of any breach or default by any other party
of any of the terms of this Agreement effected in accordance with this
Section 7.1 shall not operate as a waiver of any other breach or default,
whether similar to or different from the breach or default waived. No waiver of
any provision of this Agreement shall be implied from any course of dealing
between the parties hereto or from any failure by any party to assert its or his
or her rights hereunder on any occasion or series of occasions.

 

7.2                               Successors and Assigns.

 

WPX may assign its rights in this Agreement to its Permitted Transferees without
the General Partner’s consent. Any assignment shall be conditioned upon prior
written notice to the Partnership or identifying the name and address of such
assignee and any other material information as to the identity of such Assignee
as may be reasonably requested, and Annex A hereto shall be updated to reflect
such assignment. Notwithstanding anything to the contrary contained in this
Section 7.2, any Holder may elect to transfer all or a portion of its Conversion
Units to any third party (to the extent such transfer is otherwise permissible)
without assigning its rights hereunder with respect thereto, provided that in
any such event all rights under this Agreement with respect to the Conversion
Units so transferred shall cease and terminate and Annex A hereto shall be
updated to reflect any appropriate update thereto.

 

7.3                               Limitations on Subsequent Registration Rights.

 

The Partnership may, without the prior written consent of the Holders, enter
into any agreement with any holder or prospective holder of any securities of
the Partnership which provides such holder or prospective holder of securities
of the Partnership registration rights that do not conflict with the rights
granted to the Holders hereby.

 

7.4                               Severability.

 

It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each

 

19

--------------------------------------------------------------------------------


 

jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

7.5                               Entire Agreement.

 

This Agreement, the Purchase Agreement and the Partnership Agreement embodies
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof and thereof and supersede and preempt any and all
prior and contemporaneous understandings, agreements, arrangements or
representations by or among the parties, written or oral, which may relate to
the subject matter hereof or thereof in any way.

 

7.6                               Independence of Agreements and Covenants.

 

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial agreement or covenant.

 

7.7                               Counterparts; Facsimile Signatures; Validity.

 

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile or otherwise) to the other party, it being understood that all parties
need not sign the same counterpart. Any counterpart or other signature hereupon
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such party.

 

7.8                               Remedies.

 

(a)                                 Each Holder shall have all rights and
remedies reserved for such Holder pursuant to this Agreement and all rights and
remedies which such Holder has been granted at any time under any other
agreement or contract and all of the rights which such Holder has under any law
or equity. Any Person having any rights under any provision of this Agreement
will be entitled to enforce such rights specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law or equity.

 

(b)                                 It is acknowledged that it will be
impossible to measure in money the damages that would be suffered by any party
hereto if any other party hereto fails to comply with any of the obligations
imposed on it upon them in this Agreement and that in the event of any such
failure, the aggrieved party will be irreparably damaged and will not have an
adequate remedy at

 

20

--------------------------------------------------------------------------------


 

law. Any such aggrieved party shall, therefore, be entitled to equitable relief,
including specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

7.9                               Notices.

 

All notices or other communications pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered,
telecopied, sent by nationally recognized overnight courier or mailed by
registered or certified mail with postage prepaid, return receipt requested, to
the parties hereto at the following addresses (or at such other address for a
party as shall be specified by like notice):

 

(a)                                 if to the Partnership:

 

Legacy Reserves LP

303 W. Wall Street, Suite 1800

Midland, TX, 79701

Attention: Dan G. LeRoy

Fax: 432-689-5299

 

with a copy to:

 

Andrews Kurth LLP

600 Travis St. Suite 4200

Houston, Texas 77002

Attention:  George J. Vlahakos

Fax: 713-238-7121

 

(b)                                 if to WPX:

 

WPX Energy Rocky Mountain, LLC

3500 One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Director of Planning & Strategic Development

Fax: (539) 573-0582

 

With a copy to:

 

WPX Energy Rocky Mountain, LLC

3500 One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Treasury Counsel

Fax: (539) 573-5608

 

(c)                                  if to any Holder, to it at its address set
forth on Annex A attached hereto; or to such other address as the party to whom
notice is to be given may have furnished to each other

 

21

--------------------------------------------------------------------------------


 

party in writing in accordance herewith. Any such notice or communication shall
be deemed to have been given and received (a) when delivered, if personally
delivered; (b) when sent, if sent by telecopy on a Business Day (or, if not sent
on a Business Day, on the next Business Day after the date sent by telecopy);
(c) on the next Business Day after dispatch, if sent by nationally recognized
overnight courier guaranteeing next Business Day delivery; and (d) on the fifth
Business Day following the date on which the piece of mail containing such
communication is posted, if sent by mail.

 

7.10                        Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.
EACH PARTY AGREES AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR, FOR THE
PURPOSES OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY
ACTION, SUIT OR PROCEEDING RELATING HERETO, THAT IT IS NOT SUBJECT TO SUCH
JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SUCH COURTS. EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL
JURISDICTION, SERVICE AND VENUE IN ANY SUCH COURT.

 

7.11                        Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW
THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL
COUNSEL. IN THE EVENT OF

 

22

--------------------------------------------------------------------------------


 

LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

7.12                        Further Assurances.

 

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other party hereto
reasonably may request in order to carry out the provisions of this Agreement
and the consummation of the transactions contemplated hereby or thereby.

 

7.13                        Third Party Reliance.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, the covenants of the Partnership contained in this Agreement
(a) are being given by the Partnership as an inducement to WPX to enter into
this Agreement (and the Partnership acknowledges that WPX has expressly relied
thereon) and (b) are solely for the benefit of the Holders. Accordingly, no
third party (including, without limitation, any holder of capital stock of the
Partnership) or anyone acting on behalf of any thereof other than the Holders,
shall be a third party or other beneficiary of such covenants and no such third
party shall have any rights of contribution against the Holders or the
Partnership with respect to such covenants or any matter subject to or resulting
in indemnification under this Agreement or otherwise.

 

(b)                                 None of the provisions hereof shall create,
or be construed or deemed to create, any right to employment in favor of any
Person by the Partnership.

 

[Signature pages follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this IDR Holders Agreement as
of the date set forth above.

 

 

LEGACY RESERVES LP

 

 

 

By:

Legacy Reserves GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Dan G. LeRoy

 

Name:

Dan G. LeRoy

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

Solely for the purpose of agreeing to be bound by the terms of
Section 3.2(c) and those other Sections of this Agreement necessary to interpret
and enforce Section 3.2(c):

 

 

 

LEGACY RESERVES GP, LLC

 

 

 

 

 

By:

/s/ Dan G. LeRoy

 

Name:

Dan G. LeRoy

 

Title:

Vice President, General Counsel and Secretary

 

Signature Page to IDR Holders Agreement

 

--------------------------------------------------------------------------------


 

 

WPX ENERGY ROCKY MOUNTAIN, LLC

 

 

 

By:

/s/ Jeffrey Schmuhl

 

Name:

Jeffrey Schmuhl

 

Title:

Vice President

 

Signature Page to IDR Holders Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Permitted Assignees

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

Annex A

 

--------------------------------------------------------------------------------